     Case 2:17-cv-01123-WBS-DB Document 60 Filed 05/05/20 Page 1 of 2


 1 IAN W. CRAIG (State Bar No. 160651)
   LAW OFFICES OF IAN W. CRAIG, PC
 2 2023 N Street, Suite 200
   Sacramento, CA 95811
 3 Phone: (916) 277-8580; Fax: (916) 914-1803
   Email: Ian@IWC-Law.com
 4 56958
   PETERSON WATTS LAW GROUP, LLP
 5 Attorneys at Law
 6 Glenn W. Peterson, Esq. (SBN 126173)
   2267 Lava Ridge Court, Suite 210
 7 Roseville, CA 95661
   Phone No.: 916.780.8222; Fax No.: 916.780.8775
 8
   Attorneys for JTS COMMUNITIES, INC., LARRY A. CARTER; JACK T. SWEIGART, AND
 9 BRISTOL INSURANCE COMPANY
10
                                UNITED STATES DISTRICT COURT
11
                              EASTERN DISTRICT OF CALIFORNIA
12
                                      SACRAMENTO DIVISION
13
     RONALD C. EVANS, an individual; JOAN M. )             CASE NO. 2:17-cv-01123-WBS-DB
14   EVANS, an individual; DENNIS TREADAWAY, )
     an individual; and all others similarly situated, )   ORDER GRANTING STIPULATION
15                                                     )   TO EXTEND TIME TO RESPOND TO
                                Plaintiffs,                COMPLAINT (L.R. 144)
     v.                                                )
16                                                     )
17   ZB, N.A., a National Banking Association dba      )
     California Bank & Trust,                          )
18                                                     )
                                Defendants.                Complaint filed: May 26, 2017
                                                       )
19   ________________________________________ )            Trial date: None set

20                                                     )
     ZIONS BANCORPORATION, N.A., a national
     banking association, formerly known as ZB, N.A., )
21   doing business as California Bank & Trust,        )
                                                       )
22                              Third-Party Plaintiff  )
     v.                                                )
23
                                                       )
     JTS COMMUNITIES, INC., a California               )
24   Corporation; LARRY A. CARTER, an individual;
     JACK T. SWEIGART, an individual; and              )
25   BRISTOL INSURANCE COMPANY, a                      )
     dissolve d Utah corporation; and ROES 1-20        )
26   inclusive                                         )
                                Third-Party Defendants )
27
28

                                                            [PROPOSED] ORDER GRANTING STIPULATION TO
                                                                EXTEND TIME TO RESPOND TO COMPLAINT
                                                                            CASE NO. 2:17-cv-01123-WBS-DB
     Case 2:17-cv-01123-WBS-DB Document 60 Filed 05/05/20 Page 2 of 2


 1                                             ORDER
 2         The Court, having received and reviewed the Parties’ stipulation to extend the time by
 3 which Third-Party Defendants JTS Communities, Inc., Larry A. Carter, Jack T. Sweigart, and
 4 Bristol Insurance Company, have to respond to the Third Party Complaint of Zions
 5 Bancorporation, N.A., and good cause appearing therefore, grants the Parties’ Stipulation.
 6 Third-Party Defendants JTS Communities, Inc., Larry A. Carter, Jack T. Sweigart, and Bristol
 7 Insurance Company, shall file a responsive pleading on or before June 1, 2020. The filing of the
 8 Stipulation in no way waives Third-Party Defendants’ right to challenge the sufficiency of the
 9 pleadings and/or venue of the action.
10 IT IS SO ORDERED.
11 Dated: May 4, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   1
                                                            [PROPOSED] ORDER GRANTING STIPULATION TO
                                                                EXTEND TIME TO RESPOND TO COMPLAINT
                                                                            CASE NO. 2:17-cv-01123-WBS-DB
